Case 1:18-cv-00157-SPW-TJC Document 45 Filed 06/19/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
NATIVE ECOSYSTEMS
COUNCIL, CV 18-157-BLG-SPW
Plaintiff,
FINAL JUDGMENT

vs.

JOHN J. MEHLHOFF, State
Director, the BUREAU OF LAND
MANAGEMENT, DEPARTMENT
OF THE INTERIOR; et al.,

 

Defendants.

 

The Court has before it the Stipulation and Joint Motion for Entry of Final
Judgment submitted by the parties asking the Court to enter final judgment in
accordance with their [Proposed] Final Judgment. (Doc. 44; Doc. 44-1.) Having
reviewed the Stipulation and Joint Motion as well as the [Proposed] Final Judgment,
and good cause appearing,

IT IS HEARBY ORDERED:

1. The Stipulation and Joint Motion for Entry of Final Judgment (Doc. 44) is

APPROVED.
Case 1:18-cv-00157-SPW-TJC Document 45 Filed 06/19/20 Page 2 of 2

2. JUDGMENT IS ENTERED in favor of Plaintiff Native Ecosystems
Council on its claim that the challenged Centennial Watershed Decision
violates FLPMA, consistent with the Court’s April 29, 2020 Order. (Doc.
43.)

3. JUDGMENT IS ENTERED in favor of Defendants on the claims in the
Amended Complaint relating to the Middle Ruby River Watershed
Decision, South Tobacco Root Watershed Decision, and Blacktail
Watershed Decision, consistent with the Court’s April 29, 2020 Order.
(Doc. 43.)

4. The Court also hereby DISMISSES any remaining claims. As the parties
stipulated, there will be no further proceedings regarding a remedy for the
violation found by the Court as to the Centennial Watershed Decision.

All that remains to be litigated in this case is the issue of Attorneys’ Fees. The clerk

shall notify counsel of this order.

SfA_
DATED this _/% day of June 2020.

Lene ? hittin.

“Susan P. Watters
U. S. DISTRICT JUDGE
